Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment after final rejection filed on 3/3/2021 has been entered. Applicant’s amendments to the claims have overcome the 112(b) rejections. 
Claim Status
Claims 1-18 are pending.
Claims 9-18 are withdrawn, non-elected without traverse.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 9-18, directed to a method of making a GAA gradient-doped nano-sheet complementary inverter, non-elected Invention without traverse in “Response to Election / Restriction Filed” filed on 9/22/2020.  Accordingly, claims 9-18 have been cancelled. See MPEP § 8.07.
Reasons for Allowance
Claims 1-8 are allowed.
Regarding claim 1, as the reasons for allowance indicated in the previous Final Office action dated on 12/7/2020, the references of the Prior Arts (US 2017/0256461 A1 to Xiao in combination of US 9,136,336 B2 to Heo, US 2020/0035567 A1 to Chanemougame, and US 2019/0393350 A1 to Thompson) considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding “a gate-all-around (GAA) gradient-doped nano-sheet complementary inventor” in their entirety (the individual limitations may be found just not in combination with proper motivation), specifically, the limitations of “the width of the P-type semiconductor nano-sheet channel is greater than that of the N-type semiconductor nano-sheet channel, and a doping concentration of the P-type semiconductor nano-sheet channel and the N-type semiconductor nano-sheet channel is in gradient descent, in the height, from a surface to a center of the P-type semiconductor nano-sheet channel and the N-type semiconductor nano-sheet channel” as recited in Claim 1.
Therefore, the claim 1.
Regarding claims 2-8, they are allowable due to their dependencies of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARUN LU/Primary Examiner, Art Unit 2898